PeR OoRiam.
Defendants’ assignments of error are based on exceptions directed to designated portions of the charge. Many, if not all, fall short of compliance with the mandatory rules of this Court. See Hunt v. Davis, 248 N.C. 69, 102 S.E. 2d 405, and Nichols v. McFarland, 249 N.C. 125, 105 S.E. 2d 294. The assignments directed to the court’s failure to charge in designated respects are not supported by exceptions in 'the case on appeal. “It is elemental that an exception to an excerpt from the charge ordinarily does not *787challenge the omission of the court to charge further on the same or another aspect of the case.” Peek v. Trust Company, 242 N.C. 1, 16, 86 S.E. 2d 745.
Notwithstanding the foregoing, we have considered each of the assignments of error. Consideration thereof fails to disclose prejudicial error. Indeed, a careful reading of the charge leaves the impression that the court explained the law and applied it to the facts in evidence with clarity and accuracy. Upon sharply conflicting evidence, the case was one for jury determination, and the verdict will not be disturbed.
No error.